Justice Martin
dissenting.
I respectfully dissent, and vote to reverse the decision of the Court of Appeals. This appeal gives this Court an opportunity to move our jurisprudence forward with the mainstream of current judicial thought on the issue of parent-child immunity. The considerations that led this Court to adopt the theory of parent-child immunity in Small v. Morrison, 185 N.C. 577, 118 S.E. 12 (1923), have been eroded throughout the sixty-three intervening years. The exceptions have almost consumed the rule. The remaining vestiges of the principle can best be addressed by the question: Why should the law favor negligent parents over their injured children?
I can add little to the excellent, scholarly analysis of this issue by Judge Becton, and adopt his dissenting opinion reported in Lee v. Mowett Sales Co., 76 N.C. App. 556, 334 S.E. 2d 250 (1985).
Additionally, the open courts provision of our constitution mandates that children should have a remedy against their negligent parents. N.C. Const, art. I, § 18.
It is also to be noted that the issue in this appeal is between Mowett Sales Company, Inc., and Kyu C. Lee on a cross-action asking for contribution from Lee on the theory of joint and concurring negligence. This is not a suit by Jennifer Lee against her father. In Watson v. Nichols, 270 N.C. 733, 155 S.E. 2d 154 (1967), relied upon by the third-party defendant, Kyu Lee, the original defendant attempted to cross-claim against the parents of plaintiff and escape liability on allegations of primary and secondary *496liability. (Although defendant also alleged contribution, this Court did not consider that question.) I find Watson to be an unwarranted extension of the flawed parent-child immunity doctrine and vote for its reversal. Such valid reasons, if any, that could possibly support the parent-child immunity doctrine are certainly not available to sustain Mowett’s cross-claim against Lee. In reality, the true situation here presented is whether Mowett’s insurance carrier can receive contribution from Lee’s carrier, far removed from the soaring arguments of counsel.
Where this Court has established a precedent, as in Small v. Morrison, which deprives a recognized segment of our society of its just rights, it should not hesitate to remedy its own wrongs. Such is not judicial legislation, but judicial enlightenment.
“Suffer the little children to come unto me . . . .” Mark 10:14. Surely, this Court can do no less.